THE THIRTEENTH COURT OF APPEALS

                                      13-15-00458-CV


                              In the Interest of K.B., a Child


                                    On appeal from the
                     279th District Court of Jefferson County, Texas
                              Trial Cause No. F-198,952-B


                                       JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed for want of prosecution. The Court

orders the appeal DISMISSED FOR WANT OF PROSECUTION in accordance with its

opinion. Costs of the appeal are adjudged against appellant although she is exempt

from payment due to her affidavit of inability to pay costs.

       We further order this decision certified below for observance.

April 21, 2016